—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered January 5, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly permitted the People to introduce evidence relating to the defendant’s prior assault against the victim. It is well settled that “where the evidence of prior, uncharged criminal conduct has a bearing upon a material aspect of the People’s case other than the accused’s general propensity toward criminality * * * the probative value of the evidence justifies its admission, notwithstanding the potential for incidental prejudice” (People v Santarelli, 49 NY2d 241, 247; see also, People v Alvino, 71 NY2d 233). Despite the defendant’s contention, evidence that he previously assaulted the victim was admissible to establish his motive and intent (see, People v Molineux, 168 NY 264; People v Hamid, 209 AD2d 716; People v Montana, 192 AD2d 623; People v Vita, 184 AD2d 742; People v Carver, 183 AD2d 907).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
*413The defendant’s remaining contentions are unpreserved for appellate review or without merit. Ritter, J. P., S. Miller, Friedmann and Crane, JJ., concur.